DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 16 August 2022, with respect to the rejection of claims 1-10 and 15-20 under 35 U.S.C. §112(a) have been fully considered.
Please see the Remarks filed for the full argument.
As Applicant has amended the claims to remove the requirement of the response signals themselves being part of the reference data set and instead the reference data set is “corresponding to respective acoustic measurements”, the rejection of claims 1-10 and 15-20 under 35 U.S.C. §112(a) has been withdrawn. 

Applicant’s arguments, see Remarks, filed 16 August 2022, with respect to the rejection of claims 1-10 and 15-20 under 35 U.S.C. §103 have been fully considered and are persuasive.  The rejection of claims 1-10 and 15-20 has been withdrawn. 

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:
With regards to claim 1, the prior art of record fails to teach and/or suggest a method of testing a battery, the method comprising, in combination with the other recited steps, creating a data set for the test battery that includes the data points corresponding to acoustic measurements across the test battery; correlating the data points in the data set with data points in a reference data set of one or more reference batteries to yield an assessment for each of the acoustic measurements, the data points in the reference data set corresponding to respective acoustic measurements across the one or more reference batteries obtained via respective response signals generated in response to one or more input acoustic signals transmitted into one or more portions of the one or more reference batteries; and determining, in a non-invasive manner and based on the assessment for each of the acoustic measurements, one or more characteristics of the test battery, wherein the one or more characteristics of the test battery include one or more of: a state of charge (SOC) of the test battery, a physical state of the test battery, or a future performance prediction for the test battery.
With regards to claim 10, the prior art of record fails to teach and/or suggest an apparatus comprising, in combination with the other recited elements, one or more processors configured to execute computer-readable instructions stored on one or more associated memories to: create a data set for the test battery that includes the data points corresponding to acoustic measurements across the test battery; correlate the data points in the data set with data points in a reference data set of one or more reference batteries to yield an assessment for each of the acoustic measurements, the data points in the reference data set corresponding to respective acoustic measurements across the one or more reference batteries obtained via respective response signals generated in response to one or more input acoustic signals transmitted into one or more portions of the one or more reference batteries; and determine, in a non-invasive manner and based on the assessment for each of the acoustic measurements, one or more characteristics of the test battery, wherein the one or more characteristics of the test battery include one or more of: a state of charge (SOC) of the test battery, a physical state of the test battery, or a future performance prediction for the test battery.
With regards to claim 11, the prior art of record fails to teach and/or suggest a method of determining changes in a battery, the method comprising: transmitting sound signals through at least a portion of a test battery and receiving response signals responsive to the transmitted sound signals during a first time period, the response signals including at least one of transmission time of flight values or reflection time of flight values of one or more of the sound signals; creating a first test data set for the test battery, the first test data set comprising one or more test data points corresponding to the response signals during the first time period; transmitting sound signals through at least a portion of the test battery and receiving response signals responsive to the transmitted sound signals during a second time period; creating a second test data set for the test battery, the second test data set comprising one or more test data points corresponding to the response signals during the second time period; and especially, determining changes in one or more comparable data points from the first test data set and the second test data set, the changes being correlated to changes in one or more physical states of the test battery.
	With regards to claim 14, the prior art of record fails to teach and/or suggest an apparatus comprising, in combination with the other recited elements, one or more processors configured to execute computer-readable instructions stored on one or more associated memories to: create a first test data set for the test battery, the first test data set comprising one or more test data points corresponding to the response signals during the first time period; transmit sound signals through at least a portion of the test battery and means for receiving response signals responsive to the transmitted sound signals during a second time period; create a second test data set for the test battery, the second test data set comprising one or more test data points corresponding to the response signals during the second time period; and especially, determine changes in one or more comparable data points from the first test data set and the second test data set, the changes being correlated to changes in one or more physical states of the test battery.
With regards to claim 15, the prior art of record fails to teach and/or suggest a method of non-invasively testing a battery during manufacture, the method comprising, in combination with the other recited steps, determining that a test battery is at a pre-designated stage of manufacturing; creating a data set for the test battery that includes the data points, the data points corresponding to acoustic measurements across the test battery; correlating the data points in the data set with data points in a reference data set of one or more reference batteries to yield an assessment for each of the acoustic measurements, the data points in the reference data set corresponding to respective acoustic measurements across the one or more reference batteries obtained via respective response signals generated in response to one or more input acoustic signals transmitted into one or more portions of the one or more reference batteries; and determining, in a non-invasive manner and based on the assessment for each of the acoustic measurements, one or more characteristics of the test battery.
With regards to claim 20, the prior art of record fails to teach and/or suggest an apparatus comprising: one or more memories having computer-readable instructions stored therein; and one or more processors configured to execute the computer-readable instructions to: determine that a test battery is at a pre-designated stage of manufacture; receive response signals responsive to sound signals transmitted through at least a portion of the test battery, wherein the response signals include data points corresponding to acoustic measurements across the test battery; create a data set for the test battery that includes the data points; correlate the data set with data points in a reference data set of one or more reference batteries to yield an assessment for each of the acoustic measurements, the data points in the reference data set corresponding to respective acoustic measurements across the one or more reference batteries obtained via respective response signals generated in response to one or more input acoustic signals transmitted into one or more portions of the one or more reference batteries; and determine, in a non-invasive manner and based on the assessment for each of the acoustic measurements, one or more characteristics of the test battery.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSE M MILLER whose telephone number is (571)272-2199. The examiner can normally be reached M-F 7 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RMM/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855